Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Claims
This action is in response to the Preliminary amendments filed on 5/4/2021.  
Claims 1-20 were canceled.
Claims 21-37 are newly added.
Claims 21-37 are pending and examined below.
Claim Objections
Claim 36 is objected to because of the following informalities: Claim 36 recites the limitations “A computer-based method of claim 25…”.  Claim 36 is dependent on claim 25.  Claim 36 should recite “The computerized method of claim 25…”.  Appropriate corrections are required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 21-37 of the claimed invention are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,037,105.  Although the claims at issue are not identical, they are not patentably distinct from each other because they both disclose a method and a system for calculating employee retirement optimization comprising: an optimization computer having one or more processors configured by code executing therein to access account contribution data relating to an account held by a participant in a retirement plan wherein the accessed data is less than one year old, and derive, based on the accessed data, one or more values indicative of the current status of one or more features of the account, and a hierarchy of proposals to maximize one of the one or more features of the retirement account for the current calendar year, wherein deriving the hierarchy of proposals includes accessing one or more values corresponding to current contributions made within the current year to the account by the participant and one or more values corresponding to a maximum possible contribution made to the account by the participant for the current year and to transmit such a derived hierarchy and the one or more values indicative of the current status of one or more features of the account; the optimization computer further configured to rank the hierarchy of proposals using a machine learning model trained on a historical data set for one or more participants, wherein the hierarchy of proposals are provided as an input to the machine learning model and a probability is generated for each of the hierarchy of proposals that corresponds to the likelihood that each of the hierarchy of proposals will meet the contribution goal of the participant; a remote device configured to receive the one or more values indicative of the current status values and the hierarchy of retirement proposals and generate in response to the transmission, (i) a plurality of graphical elements for each of the received one or more values indicative of the current status values wherein each of the received one or more values indicative of the current status values is assigned a non-numerical graphical element corresponding to a pre-determined range of values for the one or more values indicative of the current status values, and (ii) a graphical representation of each particular retirement proposal of the hierarchy of retirement proposals, whereby upon selection by a user of a particular graphical representation of a particular retirement proposal on the remote device, the remote device is configured to send an instruction to the optimization computer to generate a Javascript Object Notation (JSON) data object including at least an instruction set for instructing a processor and values correlated to changes in one or more parameters of the account and send the generated Javascript Object Notation (JSON) data object via a communication channel to a retirement account computing device; and a retirement account computing device remote from the optimization computer and configured by one or more processors executing therein to receive the generated JSON data object and implement the instructions thereof to parse the values to implement a change in one or more data values corresponding to the current retirement account of the participant that initiated the instruction transmission and generate a notification message for transmission to the remote device indicating the change made to the one or more data values.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIEN C. NGUYEN whose telephone number is 571-270-5108.  The examiner can normally be reached on Monday-Thursday (6am-2pm EST). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, 
Bennett Sigmond can be reached on 303-297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-6108.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TIEN C NGUYEN/Primary Examiner, Art Unit 3694